DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Crandall.
The application has been amended as follows: these claims will replace previous versions.
1. (Currently Amended) At least one non-transitory machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to: 
receive a plurality of thermal parameters for a plurality of solid-state storage devices (SSD) of an SSD platform of a data center; 
identify one or more of the plurality of thermal parameters that affect a thermal response of the SSD platform; and 
create a thermal parameter data structure for the SSD platform using the one or more of the plurality of thermal parameters that affect the thermal response of the device, , wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and temperatures of a neighbor in a neighbor device and another neighbor in another neighbor device. 
2. (Previously Presented) The at least one non-transitory machine readable medium of Claim 1, wherein the thermal parameter data structure includes weighted thermal parameters. 
3. (Previously Presented) The at least one non-transitory machine readable medium of Claim 1, wherein the one or more instructions further cause the at least one processor to: determine a workload for the device that will not cause the device to reach a thermal limit. 
4. (Canceled) 
5. (Previously Presented) The at least one non-transitory machine readable medium of Claim 1, wherein the one or more instructions further cause the at least one processor to: 
determine a second thermal parameter data structure for a second device, wherein the second thermal parameter data structure is different than the thermal parameter data structure. 
6. (Previously Presented) The at least one non-transitory machine readable medium of Claim 1, wherein the one or more instructions further cause the at least one processor to: 
determine a second thermal parameter data structure for a second device, wherein the thermal parameter data structure and the second thermal parameter data structure both 
7. (Previously Presented) The at least one non-transitory machine readable medium of Claim 1, wherein the device is memory. 
8. (Currently Amended) A system on chip (SOC) comprising: 
memory; 
a thermal circuit to construct a thermal parameter data structure; and 
at least one processor, wherein the at least one processor is configured to cause the thermal circuit to: 
receive a plurality of thermal parameters for a solid state drive (SSD) device of an SSD hardware platform of a data center; 
identify one or more of the plurality of thermal parameters that affect a thermal response of the SSD device; and 
create a thermal parameter data structure for the device using the one or more of the plurality of thermal parameters that affect the thermal response of the SSD device, wherein the thermal parameter data structure can be used to predict a time to throttle for the SSD, wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and temperatures of a neighbor in a neighbor device and another neighbor in another neighbor device. 
9. (Previously Presented) The SoC of Claim 8, wherein the thermal parameter data structure includes weighted thermal parameters. 

determine a second thermal parameter data structure for a second SSD device, wherein the second thermal parameter data structure is different than the thermal parameter data structure. 
11. (Previously Presented) The SoC of Claim 8, wherein the at least one processor is further configured to cause the thermal circuit to: determine a second thermal parameter data structure for a second SSD device, wherein the thermal parameter data structure and the second thermal parameter data structure both include a specific thermal parameter and the specific thermal parameter is weighted higher in the second thermal parameter data structure than the specific thermal parameter is weighted in the thermal parameter data structure. 
12. (Canceled) 
13. (Currently Amended) A method comprising: 
receiving a plurality of thermal parameters for a solid-state drive (SSD) device of an SSD hardware platform of a data center; 
identifying one or more of the plurality of thermal parameters that affect a thermal response of the SSD device; and 
creating a thermal parameter data structure for the device using the one or more of the plurality of thermal parameters that affect the thermal response of the device, wherein the thermal parameter data structure can be used to predict a time to throttle for one or more of the SSDs, wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and temperatures of a neighbor in a neighbor device and another neighbor in another neighbor device. 
14. (Previously Presented) The method of Claim 13, wherein the thermal parameter data structure includes weighted thermal parameters. 
15. (Previously Presented) The method of Claim 13, further comprising: determining a workload for the device that will not cause the SSD device to reach a thermal limit. 
16. (Previously Presented) The method of Claim 13, further comprising: 
determining a second thermal parameter data structure for a second SSD device, wherein the second thermal parameter data structure is different than the thermal parameter data structure. 
17. (Previously Presented) The method of Claim 13, further comprising: 
determining a second thermal parameter data structure for a second SSD device, wherein the thermal parameter data structure and the second thermal parameter data structure both include a specific thermal parameter and the specific thermal parameter is weighted higher in the second thermal parameter data structure than the specific thermal parameter is weighted in the thermal parameter data structure. 
18. (Canceled) 
19. (Currently Amended) A system for enabling a disposition of a workload based on a thermal response of a device, the system comprising: 
memory; 
one or more processors; and 
a thermal circuit, wherein the thermal circuit is configured to: 

identifying one or more of the plurality of thermal parameters that affect a thermal response of the device, wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and temperatures of a neighbor in a neighbor device and another neighbor in another neighbor device; 
create a thermal parameter data structure for the SSD device using the one or more of the plurality of thermal parameters that affect the thermal response of the device; and 
communicate the thermal parameter data structure to a workload circuit, wherein the workload circuit can use the thermal parameter data structure to predict a new thermal response of the device and determine a workload for the SSD device that will not cause the SSD device to reach a thermal limit, wherein the new thermal response is based at least in part on a predicted time to throttle the SSD. 
20. (Previously Presented) The system of Claim 19, wherein the thermal parameter data structure includes weighted thermal parameters. 
21. (Original) The system of Claim 19, wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and a temperature of at least one neighbor. 
22. (Previously Presented) The system of Claim 19, wherein the thermal circuit is further configured to: 


23. (Previously Presented) The system of Claim 19, wherein the thermal circuit is further configured to: 
determine a second thermal parameter data structure for a second SSD device, wherein the thermal parameter data structure and the second thermal parameter data structure both include a specific thermal parameter and the specific thermal parameter is weighted higher in the second thermal parameter data structure than the specific thermal parameter is weighted in the thermal parameter data structure. 
24. (Canceled) 
25. (Canceled)

Examiner’s Statement of Reason for Allowance
Claims 1-3, 5-11, 13-17, 19-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-11, 13-17, 19-23 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 8, 13 is the inclusion of the limitations, “receive a plurality of thermal parameters for a plurality of solid-state storage devices (SSD) of an SSD platform of a data center; identify one or more of the plurality of thermal parameters that affect a thermal response of the SSD platform; and create a 
The primary reason for allowance for claim 19 is the inclusion of the limitations, “receive a plurality of thermal parameters for a solid-state drive (SSD) device of an SSD hardware platform of a data center; identifying one or more of the plurality of thermal parameters that affect a thermal response of the device, wherein the thermal parameters include a workload, fan speed, computer processing unit speed, and temperatures of a neighbor in a neighbor device and another neighbor in another neighbor device; create a thermal parameter data structure for the SSD device using the one or more of the plurality of thermal parameters that affect the thermal response of the device; and communicate the thermal parameter data structure to a workload circuit, wherein the workload circuit can use the thermal parameter data structure to predict a new thermal response of the device and determine a workload for the SSD device that will not cause the SSD device to reach a thermal limit, wherein the new thermal response is based at least in part on a predicted time to throttle the SSD” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/           Primary Examiner, Art Unit 2196       
11/16/2021